Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 1 of 15 Page ID #:224




  1

  2

  3

  4

  5

  6

  7
                               UNITED STATES DISTRICT COURT
  8
                              CENTRAL DISTRICT OF CALIFORNIA
  9

 10
                                                      Case No. 2:20-cv-11115-AB-RAO
 11        Anthony Shacar,
 12              v.                                   STIPULATED PROTECTIVE
                                                      ORDER1
 13

 14        Trans Union LLC, et al.
 15

 16

 17   1.       A. PURPOSES AND LIMITATIONS
 18            Discovery in this action is likely to involve production of confidential,
 19   proprietary or private information for which special protection from public
 20   disclosure and from use for any purpose other than prosecuting this litigation may
 21   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 22   enter the following Stipulated Protective Order. The parties acknowledge that this
 23   Order does not confer blanket protections on all disclosures or responses to
 24   discovery and that the protection it affords from public disclosure and use extends
 25   only to the limited information or items that are entitled to confidential treatment
 26   under the applicable legal principles.
 27

 28
      1
       This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 2 of 15 Page ID #:225




  1         B. GOOD CAUSE STATEMENT
  2         This action is likely to involve trade secrets, private financial information, or
  3   company specific policies and procedure and/or proprietary information for which
  4   special protection from public disclosure and from use for any purpose other than
  5   prosecution of this action is warranted. Such confidential and proprietary materials
  6   and information consist of, among other things, confidential business or financial
  7   information, information regarding confidential business practices, or commercial
  8   information (including information implicating privacy rights of third parties),
  9   information otherwise generally unavailable to the public, or which may be
 10   privileged or otherwise protected from disclosure under state or federal statutes,
 11   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 12   information, to facilitate the prompt resolution of disputes over confidentiality of
 13   discovery materials, to adequately protect information the parties are entitled to keep
 14   confidential, to ensure that the parties are permitted reasonable necessary uses of
 15   such material in preparation for and in the conduct of trial, to address their handling
 16   at the end of the litigation, and serve the ends of justice, a protective order for such
 17   information is justified in this matter. It is the intent of the parties that information
 18   will not be designated as confidential for tactical reasons and that nothing be so
 19   designated without a good faith belief that it has been maintained in a confidential,
 20   non-public manner, and there is good cause why it should not be part of the public
 21   record of this case.
 22         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 23           The parties further acknowledge, as set forth in Section 12.3, below, that this
 24   Stipulated Protective Order does not entitle them to file confidential information
 25   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 26   and the standards that will be applied when a party seeks permission from the court
 27   to file material under seal.
 28
                                                  2
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 3 of 15 Page ID #:226




  1         There is a strong presumption that the public has a right of access to judicial
  2   proceedings and records in civil cases. In connection with non-dispositive motions,
  3   good cause must be shown to support a filing under seal. See Kamakana v. City and
  4   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
  5   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
  6   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  7   require good cause showing), and a specific showing of good cause or compelling
  8   reasons with proper evidentiary support and legal justification, must be made with
  9   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 10   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 11   without the submission of competent evidence by declaration, establishing that the
 12   material sought to be filed under seal qualifies as confidential, privileged, or
 13   otherwise protectable—constitute good cause.
 14         Further, if a party requests sealing related to a dispositive motion or trial, then
 15   compelling reasons, not only good cause, for the sealing must be shown, and the
 16   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 17   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 18   each item or type of information, document, or thing sought to be filed or introduced
 19   under seal in connection with a dispositive motion or trial, the party seeking
 20   protection must articulate compelling reasons, supported by specific facts and legal
 21   justification, for the requested sealing order. Again, competent evidence supporting
 22   the application to file documents under seal must be provided by declaration.
 23         Any document that is not confidential, privileged, or otherwise protectable in
 24   its entirety will not be filed under seal if the confidential portions can be redacted.
 25   If documents can be redacted, then a redacted version for public viewing, omitting
 26   only the confidential, privileged, or otherwise protectable portions of the document
 27   shall be filed. Any application that seeks to file documents under seal in their
 28   entirety should include an explanation of why redaction is not feasible.
                                                  3
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 4 of 15 Page ID #:227




  1   2.     DEFINITIONS
  2          2.1    Action: Shacar v. Trans Union LLC, et al., 2:20-cv-11115-AB-RAO.
  3          2.2    Challenging Party: a Party or Non-Party that challenges the
  4   designation of information or items under this Order.
  5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  6   how it is generated, stored or maintained) or tangible things that qualify for
  7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  8   the Good Cause Statement.
  9          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 10   their support staff).
 11          2.5    Designating Party: a Party or Non-Party that designates information or
 12   items that it produces in disclosures or in responses to discovery as
 13   “CONFIDENTIAL.”
 14          2.6    Disclosure or Discovery Material: all items or information, regardless
 15   of the medium or manner in which it is generated, stored, or maintained (including,
 16   among other things, testimony, transcripts, and tangible things) that are produced or
 17   generated in disclosures or responses to discovery in this matter.
 18          2.7    Expert: a person with specialized knowledge or experience in a matter
 19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 20   an expert witness or as a consultant in this Action.
 21          2.8    House Counsel: attorneys who are employees of a party to this Action.
 22   House Counsel does not include Outside Counsel of Record or any other outside
 23   counsel.
 24          2.9    Non-Party: any natural person, partnership, corporation, association or
 25   other legal entity not named as a Party to this action.
 26          2.10 Outside Counsel of Record: attorneys who are not employees of a
 27   party to this Action but are retained to represent or advise a party to this Action and
 28   have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                 4
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 5 of 15 Page ID #:228




  1   that has appeared on behalf of that party, and includes support staff.
  2         2.11 Party: any party to this Action, including all of its officers, directors,
  3   employees, consultants, retained experts, and Outside Counsel of Record (and their
  4   support staffs).
  5         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  6   Discovery Material in this Action.
  7         2.13 Professional Vendors: persons or entities that provide litigation
  8   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  9   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 10   and their employees and subcontractors.
 11         2.14 Protected Material: any Disclosure or Discovery Material that is
 12   designated as “CONFIDENTIAL.”
 13         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 14   Material from a Producing Party.
 15

 16   3.    SCOPE
 17         The protections conferred by this Stipulation and Order cover not only
 18   Protected Material (as defined above), but also (1) any information copied or
 19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 20   compilations of Protected Material; and (3) any testimony, conversations, or
 21   presentations by Parties or their Counsel that might reveal Protected Material.
 22         Any use of Protected Material at trial shall be governed by the orders of the
 23   trial judge. This Order does not govern the use of Protected Material at trial.
 24

 25   4.    DURATION
 26         Once a case proceeds to trial, information that was designated as
 27   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 28   as an exhibit at trial becomes public and will be presumptively available to all
                                                 5
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 6 of 15 Page ID #:229




  1   members of the public, including the press, unless compelling reasons supported by
  2   specific factual findings to proceed otherwise are made to the trial judge in advance
  3   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  4   showing for sealing documents produced in discovery from “compelling reasons”
  5   standard when merits-related documents are part of court record). Accordingly, the
  6   terms of this protective order do not extend beyond the commencement of the trial.
  7

  8   5.    DESIGNATING PROTECTED MATERIAL
  9         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 10   Each Party or Non-Party that designates information or items for protection under
 11   this Order must take care to limit any such designation to specific material that
 12   qualifies under the appropriate standards. The Designating Party must designate for
 13   protection only those parts of material, documents, items or oral or written
 14   communications that qualify so that other portions of the material, documents, items
 15   or communications for which protection is not warranted are not swept unjustifiably
 16   within the ambit of this Order.
 17         Mass, indiscriminate or routinized designations are prohibited. Designations
 18   that are shown to be clearly unjustified or that have been made for an improper
 19   purpose (e.g., to unnecessarily encumber the case development process or to impose
 20   unnecessary expenses and burdens on other parties) may expose the Designating
 21   Party to sanctions.
 22         If it comes to a Designating Party’s attention that information or items that it
 23   designated for protection do not qualify for protection, that Designating Party must
 24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 25         5.2    Manner and Timing of Designations. Except as otherwise provided in
 26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 28   under this Order must be clearly so designated before the material is disclosed or
                                                 6
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 7 of 15 Page ID #:230




  1   produced.
  2         Designation in conformity with this Order requires:
  3             (a) for information in documentary form (e.g., paper or electronic
  4   documents, but excluding transcripts of depositions or other pretrial or trial
  5   proceedings), that the Producing Party affix at a minimum, the legend
  6   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  7   contains protected material. If only a portion of the material on a page qualifies for
  8   protection, the Producing Party also must clearly identify the protected portion(s)
  9   (e.g., by making appropriate markings in the margins).
 10         A Party or Non-Party that makes original documents available for inspection
 11   need not designate them for protection until after the inspecting Party has indicated
 12   which documents it would like copied and produced. During the inspection and
 13   before the designation, all of the material made available for inspection shall be
 14   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 15   documents it wants copied and produced, the Producing Party must determine which
 16   documents, or portions thereof, qualify for protection under this Order. Then,
 17   before producing the specified documents, the Producing Party must affix the
 18   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 19   portion of the material on a page qualifies for protection, the Producing Party also
 20   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 21   in the margins).
 22             (b) for testimony given in depositions that the Designating Party identifies
 23   the Disclosure or Discovery Material on the record, before the close of the
 24   deposition all protected testimony.
 25             (c) for information produced in some form other than documentary and
 26   for any other tangible items, that the Producing Party affix in a prominent place on
 27   the exterior of the container or containers in which the information is stored the
 28   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                                 7
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 8 of 15 Page ID #:231




  1   warrants protection, the Producing Party, to the extent practicable, shall identify the
  2   protected portion(s).
  3         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  4   failure to designate qualified information or items does not, standing alone, waive
  5   the Designating Party’s right to secure protection under this Order for such material.
  6   Upon timely correction of a designation, the Receiving Party must make reasonable
  7   efforts to assure that the material is treated in accordance with the provisions of this
  8   Order.
  9

 10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 12   designation of confidentiality at any time that is consistent with the Court’s
 13   Scheduling Order.
 14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 15   resolution process under Local Rule 37.1 et seq.
 16         6.3    The burden of persuasion in any such challenge proceeding shall be on
 17   the Designating Party. Frivolous challenges, and those made for an improper
 18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 19   parties) may expose the Challenging Party to sanctions. Unless the Designating
 20   Party has waived or withdrawn the confidentiality designation, all parties shall
 21   continue to afford the material in question the level of protection to which it is
 22   entitled under the Producing Party’s designation until the Court rules on the
 23   challenge.
 24

 25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 26         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 27   disclosed or produced by another Party or by a Non-Party in connection with this
 28   Action only for prosecuting, defending or attempting to settle this Action. Such
                                                 8
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 9 of 15 Page ID #:232




  1   Protected Material may be disclosed only to the categories of persons and under the
  2   conditions described in this Order. When the Action has been terminated, a
  3   Receiving Party must comply with the provisions of section 13 below (FINAL
  4   DISPOSITION).
  5         Protected Material must be stored and maintained by a Receiving Party at a
  6   location and in a secure manner that ensures that access is limited to the persons
  7   authorized under this Order.
  8         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  9   otherwise ordered by the court or permitted in writing by the Designating Party, a
 10   Receiving Party may disclose any information or item designated
 11   “CONFIDENTIAL” only to:
 12               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 13   well as employees of said Outside Counsel of Record to whom it is reasonably
 14   necessary to disclose the information for this Action;
 15               (b) the officers, directors, and employees (including House Counsel) of
 16   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 17               (c) Experts (as defined in this Order) of the Receiving Party to whom
 18   disclosure is reasonably necessary for this Action and who have signed the
 19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 20               (d) the court, its personnel and any juror or alternate juror;
 21               (e) court reporters and their staff;
 22               (f) professional jury or trial consultants, mock jurors, and Professional
 23   Vendors to whom disclosure is reasonably necessary for this Action and who have
 24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 25               (g) the author or recipient of a document containing the information or a
 26   custodian or other person who otherwise possessed or knew the information;
 27               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 28   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                    9
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 10 of 15 Page ID #:233




  1   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  2   will not be permitted to keep any confidential information unless they sign the
  3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  4   agreed by the Designating Party or ordered by the court. Pages of transcribed
  5   deposition testimony or exhibits to depositions that reveal Protected Material may
  6   be separately bound by the court reporter and may not be disclosed to anyone except
  7   as permitted under this Stipulated Protective Order; and
  8             (i) any mediator or settlement officer, and their supporting personnel,
  9   mutually agreed upon by any of the parties engaged in settlement discussions.
 10

 11   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 12         IN OTHER LITIGATION
 13         If a Party is served with a subpoena or a court order issued in other litigation
 14   that compels disclosure of any information or items designated in this Action as
 15   “CONFIDENTIAL,” that Party must:
 16             (a) promptly notify in writing the Designating Party. Such notification
 17   shall include a copy of the subpoena or court order;
 18             (b) promptly notify in writing the party who caused the subpoena or order
 19   to issue in the other litigation that some or all of the material covered by the
 20   subpoena or order is subject to this Protective Order. Such notification shall include
 21   a copy of this Stipulated Protective Order; and
 22             (c) cooperate with respect to all reasonable procedures sought to be
 23   pursued by the Designating Party whose Protected Material may be affected.
 24         If the Designating Party timely seeks a protective order, the Party served with
 25   the subpoena or court order shall not produce any information designated in this
 26   action as “CONFIDENTIAL” before a determination by the court from which the
 27   subpoena or order issued, unless the Party has obtained the Designating Party’s
 28   permission. The Designating Party shall bear the burden and expense of seeking
                                                 10
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 11 of 15 Page ID #:234




  1   protection in that court of its confidential material and nothing in these provisions
  2   should be construed as authorizing or encouraging a Receiving Party in this Action
  3   to disobey a lawful directive from another court.
  4

  5   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  6         PRODUCED IN THIS LITIGATION
  7             (a) The terms of this Order are applicable to information produced by a
  8   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  9   produced by Non-Parties in connection with this litigation is protected by the
 10   remedies and relief provided by this Order. Nothing in these provisions should be
 11   construed as prohibiting a Non-Party from seeking additional protections.
 12             (b) In the event that a Party is required, by a valid discovery request, to
 13   produce a Non-Party’s confidential information in its possession, and the Party is
 14   subject to an agreement with the Non-Party not to produce the Non-Party’s
 15   confidential information, then the Party shall:
 16                (1) promptly notify in writing the Requesting Party and the Non-Party
 17   that some or all of the information requested is subject to a confidentiality
 18   agreement with a Non-Party;
 19                (2) promptly provide the Non-Party with a copy of the Stipulated
 20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 21   specific description of the information requested; and
 22                (3) make the information requested available for inspection by the
 23   Non-Party, if requested.
 24             (c) If the Non-Party fails to seek a protective order from this court within
 25   14 days of receiving the notice and accompanying information, the Receiving Party
 26   may produce the Non-Party’s confidential information responsive to the discovery
 27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 28   not produce any information in its possession or control that is subject to the
                                                11
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 12 of 15 Page ID #:235




  1   confidentiality agreement with the Non-Party before a determination by the court.
  2   Absent a court order to the contrary, the Non-Party shall bear the burden and
  3   expense of seeking protection in this court of its Protected Material.
  4

  5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  7   Protected Material to any person or in any circumstance not authorized under this
  8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 11   persons to whom unauthorized disclosures were made of all the terms of this Order,
 12   and (d) request such person or persons to execute the “Acknowledgment and
 13   Agreement to Be Bound” that is attached hereto as Exhibit A.
 14

 15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 16         PROTECTED MATERIAL
 17         When a Producing Party gives notice to Receiving Parties that certain
 18   inadvertently produced material is subject to a claim of privilege or other protection,
 19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 21   procedure may be established in an e-discovery order that provides for production
 22   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 23   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 24   communication or information covered by the attorney-client privilege or work
 25   product protection, the parties may incorporate their agreement in the stipulated
 26   protective order submitted to the court.
 27   //

 28   //
                                                 12
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 13 of 15 Page ID #:236




  1   12.   MISCELLANEOUS
  2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  3   person to seek its modification by the Court in the future.
  4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  5   Protective Order, no Party waives any right it otherwise would have to object to
  6   disclosing or producing any information or item on any ground not addressed in this
  7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  8   ground to use in evidence of any of the material covered by this Protective Order.
  9         12.3 Filing Protected Material. A Party that seeks to file under seal any
 10   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 11   may only be filed under seal pursuant to a court order authorizing the sealing of the
 12   specific Protected Material at issue. If a Party’s request to file Protected Material
 13   under seal is denied by the court, then the Receiving Party may file the information
 14   in the public record unless otherwise instructed by the court.
 15

 16   13.   FINAL DISPOSITION
 17         After the final disposition of this Action, as defined in paragraph 4, within 60
 18   days of a written request by the Designating Party, each Receiving Party must return
 19   all Protected Material to the Producing Party or destroy such material. As used in
 20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 21   summaries, and any other format reproducing or capturing any of the Protected
 22   Material. Whether the Protected Material is returned or destroyed, the Receiving
 23   Party must submit a written certification to the Producing Party (and, if not the same
 24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 25   (by category, where appropriate) all the Protected Material that was returned or
 26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 27   abstracts, compilations, summaries or any other format reproducing or capturing any
 28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                13
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 14 of 15 Page ID #:237




  1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  3   reports, attorney work product, and consultant and expert work product, even if such
  4   materials contain Protected Material. Any such archival copies that contain or
  5   constitute Protected Material remain subject to this Protective Order as set forth in
  6   Section 4 (DURATION).
  7

  8   14.   VIOLATION
  9   Any violation of this Order may be punished by appropriate measures including,
 10   without limitation, contempt proceedings and/or monetary sanctions.
 11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 12

 13   DATED: July 19, 2021
 14   /s/ Youssef H. Hammoud
      Attorneys for Plaintiff
 15

 16
      DATED: July 19, 2021
 17
      /s/ Jennifer Bergh
 18   Attorneys for Defendant
      Transunion, LLC
 19

 20
      DATED: July 19, 2021
 21
      Jeffrey A. Topor
 22   Attorneys for Defendant
      Portfolio Recovery Associates, LLC
 23
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 24
      DATED: July 20, 2021
 25

 26
      _____________________________________
 27   HON. ROZELLA A. OLIVER
      United States Magistrate Judge
 28
                                                14
Case 2:20-cv-11115-AB-RAO Document 37 Filed 07/20/21 Page 15 of 15 Page ID #:238




  1                                         EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO COMPLY
  3

  4   I, _____________________________ [print or type full name], of
  5   _________________ [print or type full address], declare under penalty of perjury
  6   that I have read in its entirety and understand the Stipulated Protective Order that
  7   was issued by the United States District Court for the Central District of California
  8   on [date] in the case of ___________ [insert formal name of the case and the
  9   number and initials assigned to it by the court]. I agree to comply with all the
 10   terms of this Stipulated Protective Order and I understand and acknowledge that
 11   failure to so comply could expose me to sanctions and punishment in the nature of
 12   contempt. I solemnly promise that I will not disclose in any manner any
 13   information or item that is subject to this Stipulated Protective Order to any person
 14   or entity except in strict compliance with the provisions of this Order.
 15   I further agree to submit to the jurisdiction of the United States District Court for the
 16   Central District of California for enforcing the terms of this Stipulated Protective
 17   Order, even if such enforcement proceedings occur after termination of this action.
 18   I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Stipulated Protective
 22   Order.
 23   Date: ______________________________________
 24   City and State where sworn and signed: _________________________________
 25

 26   Printed name: _______________________________
 27

 28   Signature: __________________________________
                                                 15
